Exhibit 10.15

 

    

411 Seventh Avenue

  412-393-4150     

Pittsburgh, PA 15219

  412-393-6185 (Fax)        mhogel@dqe.com

MAUREEN L. HOGEL

Senior Vice President and Chief Legal and Administrative Officer

January 10, 2007

Re: Performance Award – Two-Year Cycle Grant

[Name of participant]

It is my pleasure to notify you that effective January 10, 2007, the
Compensation Committee of the Board of Directors (the “Committee”) of Duquesne
Light Holdings, Inc. (“DLH”) granted you a Performance Award of <        >
shares of Common Stock, no par value, of DLH (“DLH Common Stock”) as set forth
on your Performance Award Acceptance Form (enclosed). Your Performance Award is
granted under, and subject to the terms and conditions of, the Duquesne Light
Holdings, Inc. 2002 Long-Term Incentive Plan, as it may be amended from time to
time (the “Plan”), and to the further conditions set forth in this letter.

Definitions

For purposes of this letter agreement, the capitalized terms set forth below
shall have the following meanings:

Change in Control means, and shall be deemed to have occurred upon, the first to
occur of any of the following events:

(a) The acquisition by any individual, entity, or group (a “Person”), including
a “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
within the meaning of Rule 13d-3 promulgated under the Exchange Act, of twenty
percent (20%) or more of either: (i) the then outstanding shares of common stock
of DLH (the “Outstanding Common Stock”); or (ii) the combined voting power of
the then outstanding securities of DLH entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however
the following: (A) any acquisition directly from DLH (excluding an acquisition
resulting from the exercise of an exercise, conversion, or exchange privilege
unless the security being so exercised, converted or exchanged was acquired
directly from DLH); (B) any acquisition by DLH, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by DLH or any
corporation controlled by DLH; or (D) any acquisition by any corporation
pursuant to a transaction which complies with subclauses (i), (ii), and (iii) of
clause (c) below;



--------------------------------------------------------------------------------

(b) During any twenty-four (24) consecutive month period, the individuals who,
at the beginning of such period, constitute the Board of Directors of DLH (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority thereof, provided, however, that a director who was not a
director at the beginning of such twenty-four (24) month period shall be deemed
to have satisfied such twenty-four (24) month requirement (and be an Incumbent
Director) if such director was elected by, or on the recommendation of or with
the approval of, at least two-thirds (2/3) of the directors who then qualified
as Incumbent Directors either actually (because they were directors at the
beginning of such period) or by prior operation of the provisions of this clause
(b);

(c) The consummation of a reorganization, merger or consolidation of DLH or sale
or other disposition of all or substantially all of the assets of DLH (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which: (i) all or substantially all of the individuals or entities who are
the beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation, which as a result of such transaction owns DLH or all or
substantially all of DLH’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be; (ii) no Person (other
than: DLH; any employee benefit plan (or related trust) sponsored or maintained
by DLH or any corporation controlled by DLH; the corporation resulting from such
Corporate Transaction; and any Person which beneficially owned, immediately
prior to such Corporate Transaction, directly or indirectly, twenty-five percent
(25%) or more of the Outstanding Common Stock or the Outstanding Voting
Securities, as the case may be) will beneficially own, directly or indirectly,
twenty-five percent (25%)or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors; and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or

(d) The consummation of a plan of complete liquidation or dissolution of DLH.

Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred by reason of a distribution of the voting securities of any of DLH’s
subsidiaries to the stockholders of DLH, or by means of an initial public
offering of such securities.

 

2



--------------------------------------------------------------------------------

Cumulative EBITDA means DLH’s cumulative earnings before interest, taxes,
depreciation, amortization from the period beginning January 1, 2007 and ending
on the date as of which Cumulative EBITDA is determined.

Performance Award means an award of an opportunity to earn a number of shares of
DLH Common Stock during the Performance Period.

Performance Period means the period beginning on January 1, 2007 and continuing
until December 31, 2008.

The Plan

Your Performance Award is subject to the terms and conditions of the Plan. This
letter agreement is the award agreement referred to in Section 7(A)(i) of the
Plan. If there is any conflict between the Plan and this letter agreement, the
provisions of the Plan will control, except as expressly set forth in the next
two sections (Change in Control and Other Agreements). Any dispute or
disagreement which may arise under or in any way relate to the interpretation or
construction of the Plan or this letter agreement will be resolved by the
Committee in its sole and absolute discretion and the decision will be final,
binding and conclusive for all purposes.

Change in Control

Upon the occurrence of a Change in Control, stock certificates (or, at the
discretion of the Committee, an amount in cash or a combination of cash and
stock certificates, with the cash in each case representing the fair market
value of the stock certificates that would otherwise be due under the
Performance Award) representing a Cumulative EBITDA Reward (as defined below)
equal to the greater of (i) 100% of the Performance Award (defined below) or
(ii) the the actual Performance Award earned based upon Cumulative EBITDA as of
the date of the Change in Control shall be delivered to the participant as soon
as reasonably practicable after the date of the Change in Control.

Other Agreements

Notwithstanding any provision hereof to the contrary, if you are a party to an
employment agreement, change in control, severance, or similar plan, policy or
agreement that provides for accelerated payment and/or other modifications of
the terms and/or conditions of your Performance Awards or other stock-based
awards upon the happening of certain events (including, but not by way of
limitation, changes in control and/or terminations of employment), the
provisions of such other plan, policy or agreement, as the case may be, shall
supercede the provisions contained in this agreement to the extent such other
provisions would provide benefits to you greater than those provided in this
agreement.

 

3



--------------------------------------------------------------------------------

Determination of Performance Award

Subject to your timely execution and return of the enclosed Performance Award
Acceptance Form, the extent to which your Performance Award will be awarded to
you (your “Cumulative EBITDA Reward”) at the end of the Performance Period will
be determined by the Committee, in its sole and absolute discretion. The
Committee’s determination will be based on Cumulative EBITDA. As promptly as
administratively feasible but in no event later than the sixty (60) days
following the last day of the Performance Period (or, if applicable the date of
a Change in Control or the date of your death), the Committee shall determine
Cumulative EBITDA as of such date.

Your Cumulative EBITDA Reward shall be the number of shares of DLH Common Stock
determined by multiplying (i) the number of shares constituting your Performance
Award as set forth in the first paragraph of this letter agreement by (ii) the
Percent of Performance Award Earned with respect to the Cumulative EBITDA for
the applicable period as set forth below:

 

Cumulative EBITDA

   Percent of
Performance
Award Earned

$1,092,300,000

   150%

$   728,200,000

   100%

$   364,100,000

   50%

In determining the final Percent of Performance Award Earned, the Committee
shall use straight-line interpolation between the percentiles provided in the
table above for Cumulative EBITDA. No Cumulative EBITDA Reward will be earned
for Cumulative EBITDA less than the $364,100,000. No additional Cumulative
EBITDA Reward will be earned for Cumulative EBITDA greater than $1,092,300,000.

Certificates

Subject to the withholding obligations and any requirements of this letter
agreement then applicable, within 70 days after the end of the Performance
Period (or, if applicable, the date of a Change in Control or the date of your
death), DLH shall deliver to you certificates representing the Cumulative EBITDA
Reward, if any. Unless you otherwise direct DLH in writing, DLH will register
the certificate(s) in your name and will cause such certificates to be delivered
to you at the address specified by you in writing. Notwithstanding anything to
the contrary in this letter agreement, the Committee may, in its sole
discretion, pay your Cumulative EBITDA Reward in the form of cash in an amount
representing the fair market value of the stock certificates that would
otherwise be delivered under your Cumulative EBITDA Reward.

 

4



--------------------------------------------------------------------------------

Termination of Employment

Your Cumulative EBITDA Reward also is subject to the provisions of the Plan. If
your employment with DLH and each affiliate of DLH is terminated prior to the
completion of the Performance Period for reasons other than retirement under any
retirement plan of DLH or any affiliate of DLH, death or disability (as
described in the Plan), any Performance Award for the then uncompleted portion
of the Performance Period shall be forfeited automatically.

Retirement. If your employment with DLH and each affiliate of DLH is terminated
prior to the completion of the Performance Period for reason of retirement under
any retirement plan of DLH or any affiliate of DLH, you shall be entitled to
receive a pro rata Cumulative EBITDA Reward for the uncompleted portion of the
Performance Period determined:

(a) when the Cumulative EBITDA Rewards for all other participants who received
Performance Awards for the Performance Period are determined;

(b) based on the actual Cumulative EBITDA achieved for the Performance Period
and your Performance Award;

(c) pro rated by multiplying the number of shares of DLH Common Stock (or the
cash value thereof) you would have received if you completed the Performance
Period by a fraction, the numerator of which shall be the number of months of
the Performance Period completed before your termination of employment and the
denominator of which shall be the total number of months in the Performance
Period; and

(d) cash and/or stock certificates representing the number determined above
shall be delivered at the same time as all other cash and/or certificates for
such Performance Period are delivered to participants who completed the
Performance Period.

Death. If your employment with DLH and each affiliate of DLH is terminated prior
to the completion of the Performance Period due to your death, your legal
representative shall be entitled to receive a pro rata Cumulative EBITDA Reward
for the uncompleted portion of the Performance Period determined:

(a) as soon as reasonably practicable after the date of your death;

(b) based on the Cumulative EBITDA achieved as of the end of the month in which
your death occurs;

 

5



--------------------------------------------------------------------------------

(c) pro rated by multiplying the number of shares of DLH Common Stock you would
have received if you completed the Performance Period by a fraction, the
numerator of which shall be the number of months of the Performance Period
completed before your death and the denominator of which shall be the total
number of months in the Performance Period; and

(d) cash and/or stock certificates representing the number determined above
shall be delivered as soon as reasonably practicable after the date of your
death.

Disability. If your employment by DLH or an affiliate is terminated due to
disability (as described in the Plan), you (or your legal representative) shall
be entitled to receive your Cumulative EBITDA Reward for the uncompleted portion
of the Performance Period determined as if you were an active employee for the
duration of the Performance Period.

Dividend Equivalents

At the time that DLH issues and transfers to you shares of DLH Common Stock (or
pays any portion thereof in cash) in accordance with the preceding two
paragraphs, DLH shall transfer to you an amount in cash equal to the fair market
value of the dividends that would otherwise have been paid on such shares from
January 1, 2007 to the date the shares are issued and transferred to you (or any
portion thereof is paid to you in cash) had the shares been issued and
transferred to you on January 1, 2007. The fair market value of a dividend
shall, in the case of a cash dividend, be the amount of such cash dividend and,
in the case of a dividend payable in shares of DLH stock, the fair market value
of such DLH stock on the date the dividend equivalent amount under this
paragraph is paid.

Acceptance Form

Enclosed is one copy of your Performance Award Acceptance Form. IF YOU DESIRE TO
ACCEPT THE PERFORMANCE AWARD, YOU SHOULD SIGN THE PERFORMANCE AWARD ACCEPTANCE
FORM IN DUPLICATE AND RETURN ONE COPY TO MAUREEN L. HOGEL. YOUR PERFORMANCE
AWARD WILL BE DEEMED TO BE CANCELLED AND BE VOID IF THE SIGNED PERFORMANCE AWARD
ACCEPTANCE FORM IS NOT RETURNED TO DLH BY JANUARY 31, 2007.

Information Statement

You previously received or will be receiving an Information Statement which
describes the Plan. You should read the Information Statement, together with the
Plan and this letter agreement for a full understanding of the Performance Award
granted to you. Until your Performance Award is earned by you, you will continue
to receive notification if there is a material amendment to the Plan or a change
in the law which impacts your rights under the Plan.

 

6



--------------------------------------------------------------------------------

Officers and Affiliates – Restrictions

There are certain legal restrictions under the federal securities laws upon
officers and affiliates who receive grants of Performance Awards and/or sell
shares acquired under the Plan. If you are an officer or affiliate of DLH, you
must consult the Corporate Secretary before selling shares under the Plan. Such
sales may be restricted in order to ensure compliance with the federal
securities laws. You may also consult the Corporate Secretary if you have any
questions concerning your status as an “affiliate” of DLH as defined in the
Plan.

Federal Income Tax Consequences

Information with respect to the Federal income tax consequences of the receipt
of Performance Awards, whether in cash or DLH Common Stock, and the subsequent
disposition of any shares of DLH Common Stock acquired under the Plan, appears
in the Information Statement under the caption “Federal Income Tax
Consequences.” The Federal income tax consequences are complex. Accordingly, you
are encouraged to carefully read the material which was provided and to consult
your personal tax adviser with specific reference to your own tax situation.

Withholding of Taxes

DLH will advise you as to the amount of any Federal income, employment or excise
taxes required to be withheld as a result of the cash part of your award and the
delivery of DLH Common Stock in connection with a Performance Award, and that
state or local income or employment taxes may also be required to be withheld.
You will be required to pay any such taxes directly to DLH in cash within ten
days after DLH’s notification, and such payment will be made before distribution
of stock certificates or cash to you. In lieu of payment of cash, however, you
may satisfy your withholding obligation by one, or any combination, of the
following: (i) delivering previously acquired shares of DLH Common Stock (valued
at their fair market value on the date of delivery) (ii) having cash withheld
from any cash otherwise payable to you with respect to your Performance Award
and (iii) having shares of DLH Common Stock withheld from any shares otherwise
issuable to you with respect to your Performance Award (valued at their fair
market value on the date of such withholding).

If you do not pay any taxes required to be withheld, DLH may withhold such taxes
from any other compensation to which you are entitled from DLH. You agree to
hold DLH harmless in acting to satisfy the withholding obligation in this manner
if it becomes necessary to do so. Further information regarding withholding of
taxes appears in the Information Statement under the caption, “Federal Income
Tax Consequences – Tax Withholding.”

 

7



--------------------------------------------------------------------------------

Investment Representation

You shall deliver to the Committee, upon demand by the Committee, at the time of
any payment your Cumulative EBITDA Reward which contains shares of DLH Common
Stock, a written representation that the shares to be acquired are to be
acquired for investment and not for resale or with a view to the distribution
thereof. Upon such demand, delivery of such representation prior to delivery of
any shares of DLH Common Stock shall be a condition precedent to your right to
receive any shares.

No Rights as Shareholder

You shall have no rights as a shareholder of DLH with respect to the shares of
DLH Common Stock subject to the Performance Award evidenced hereby unless and
until a certificate for shares of DLH Common Stock is issued to you.

Performance Awards Not a Bar to Corporate Event

The existence of the Performance Award granted hereunder shall not affect in any
way the right or the power of DLH or its shareholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in DLH’s
capital structure or its business, or any merger or consolidation of DLH, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the DLH Common Stock or the rights thereof, or the dissolution or
liquidation of DLH, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of similar character
or otherwise.

General Restriction

To the extent any Performance Award is denominated in DLH Common Stock under
this letter agreement, it shall be subject to the requirement that if at any
time the Committee shall determine that any listing or registration of the
shares of DLH Common Stock or any consent or approval of any governmental body
or any other agreement or consent is necessary or desirable as a condition of
the issuance of shares of DLH Common Stock or cash in satisfaction thereof, such
issuance of shares of DLH Common Stock may not be consummated unless such
requirement is satisfied in a manner acceptable to the Committee. DLH shall in
no event be obligated to register any securities pursuant to the Securities Act
of 1933 (as the same shall be in effect from time to time) or to take any other
affirmative action to cause the issuance of shares pursuant to the distribution
of Cumulative EBITDA Rewards to comply with any law or regulation of any
governmental authority.

Determinations of Committee

The actions taken and determinations of the Committee made pursuant to this
letter agreement and of the Committee pursuant to the Plan shall be final,
conclusive and binding upon DLH and upon you. No member of the Committee shall
be liable for any action taken or determination made relating to this letter
agreement or the Plan if made in good faith.

 

8



--------------------------------------------------------------------------------

Miscellaneous

Your Performance Award may not be transferred otherwise than by will or by the
law of descent and distribution. During your lifetime, any Cumulative EBITDA
Rewards shall be payable only to you. No assignment or transfer of a Performance
Award or of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise (except by will or the laws of descent and
distribution), shall vest in the assignee or transferee any interest or right
herein whatsoever, and immediately upon such purported assignment or transfer,
the Performance Award shall terminate and become of no further effect.

This letter agreement does not confer any right on you to continue in the employ
of DLH or its affiliates, or interfere in any way with the rights of DLH or its
affiliates to terminate your employment.

Whenever the word “you” is used in any provision of this letter agreement under
circumstances where the provision should logically be construed to apply to your
executors, administrators, or the person or persons to whom the Performance
Award may be transferred by will or by the laws of descent and distribution, the
word “you” shall be deemed to include such person or persons.

The Plan, or any part thereof, may be terminated or may, from time to time be
amended, in accordance with the Plan; provided, however, the termination or
amendment of the Plan shall not, without your consent, affect your rights under
this letter agreement.

This letter agreement shall be binding upon the successors and assigns of DLH
and upon your legal representatives, heirs and legatees. This letter agreement,
along with the Plan and the Information Statement, constitutes the entire
agreement between you and DLH with respect to the Performance Award granted to
you and supersedes all prior agreements and understandings, oral or written,
between you and DLH with respect to the subject matter of this letter agreement.
This letter agreement may be amended only by a written instrument signed by you
and DLH and will be governed by, and construed and enforced in accordance with,
the laws of the Commonwealth of Pennsylvania.

Between the date of this letter agreement and the date your Performance Award is
paid to you, you will receive copies of all reports, proxy statements and other
communications distributed generally to the shareholders of DLH.

It is recommended that you establish a file for this letter and enclosures as
well as any other material you receive regarding the Plan, including the
Information Statement.

 

9



--------------------------------------------------------------------------------

If you have any questions with respect to your Performance Award, please direct
your inquiry to Maureen L. Hogel, Senior Vice President and Chief Administrative
Officer, Duquesne Light Company, 411 Seventh Avenue, 16th Floor (16-3),
Pittsburgh, PA 15219.

Very truly yours,

LOGO [g22386signature.jpg]

Maureen L. Hogel

Enclosures

 

10



--------------------------------------------------------------------------------

PERFORMANCE AWARD ACCEPTANCE FORM

Two-Year Cycle Grant

I, the undersigned participant, accept the grant of the Performance Award
(Two-Year Cycle Grant) confirmed by the attached letter agreement dated
                 , 2007, for the number of shares set forth below. Also, I
understand that the number of shares set forth below represents my grant, and
that the extent to which those shares (or the cash equivalent thereof) are
awarded will be determined based on Cumulative EBITDA (as defined in the
attached letter agreement) of DLH. I agree to be bound by the terms and
provisions of the Plan, as the Plan may be amended from time to time, and the
attached letter agreement; provided, however, that no alteration, amendment,
revocation or termination of the Plan shall, without my written consent,
adversely affect my rights with respect to this Performance Award.

IN WITNESS WHEREOF, I have executed this Performance Award Acceptance Form as of
January 10, 2007, the date on which the Performance Award was granted to me,
subject to the terms and conditions set forth in the Plan and in the attached
letter agreement.

Number of Shares of DLH

Common Stock for which

Performance Award

is Granted -             

[name of participant]

[address of participant]

 

 

    

 

Participant’s Signature      Date

For your grant to be effective, one

signed copy of this form must be

returned by                  , 2007 to:

Maureen L. Hogel

Senior Vice President and Chief Legal and Administrative Officer

Duquesne Light Holdings, Inc.

411 Seventh Avenue

16th Floor (16-3)

Pittsburgh, PA 15219